*6On July 10, 2001, the defendant was sentenced to a three (3) year commitment to the Department of Corrections, for violations of the conditions of a deferred sentence for the offense of Criminal Possession of Dangerous Drugs, a felony.
On February 21, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by John Putikka. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections, with two (2) years suspended, with the conditions of probation as originally imposed by Judge McNeil. The Board also makes the recommendation that the defendant be screened for and accepted into the Connections Corrections Program.
The sentence, as imposed, failed to provide for a period of suspended time, within which the defendant can pay restitution as originally ordered.
Done in open Court this 21st day of February, 2002.
DATED this 8th day of March, 2002.
Chairman, Hon. David Cybulski, Member, Hon. Marc Buyske and Alt. Member, Hon. Douglas Harkin.